This is a companion case to that of Dave Coggins v. State, this day decided, and the facts and questions are so similar we do not deem it necessary to again discuss, but merely refer to that case.
The only question presented by this record, not raised in the Coggins case, is an objection to the remarks of State's counsel. It appears it was proven, without objection, that appellant had been convicted of swindling, and the district attorney, commenting on that fact, said if he would "obtain property under false pretenses, he would also steal." The court states in approving the bill that he does not know whether the language was used or not; that if used, his attention was not called to it at the time, and no charge was requested instructing the jury not to consider it. As the qualification renders it uncertain whether the language was used, and the court is certain that his attention was not called to it, if used, and no request made to instruct the jury not to consider it, the matter does not present reversible error.
The judgment is affirmed.                           Affirmed. *Page 276